



AMENDMENT NO. 6
TO AMENDED AND RESTATED MASTER TRUST AGREEMENT




This Amendment No. 6 to the Amended and Restated Master Trust Agreement (this
“Amendment No. 6) is entered into as of December 12, 2016 (the “Amendment No. 6
Effective Date”), by and between Wal-Mart Stores, Inc. (“Walmart”) located at
702 SW 8th Street, Bentonville, Arkansas 72716 on the one hand, and MoneyGram
Payment Systems, Inc. (“MoneyGram”), a Delaware corporation with a place of
business at 2828 N. Harwood, Dallas, TX 75201.
    
RECITALS:
WHEREAS, the Parties on or about February 1, 2016, entered into that certain
Amended And Restated Master Trust Agreement (“Agreement”) pursuant to which,
among other things, MoneyGram agreed to offer certain Services at certain
Walmart locations, and Walmart agreed to act as MoneyGram’s agent in providing
such Services at such locations;


NOW THEREFORE, in consideration of the following terms and conditions, and for
good and valuable consideration, the receipt and sufficiency of which each Party
hereby acknowledges, the Parties hereby agree as follows:




1.
Except as otherwise indicated, capitalized terms used in this Amendment No. 6
have the same meanings as in the Agreement.



2.
Except as specifically amended hereby, the Agreement remains in full force and
effect in accordance with the terms thereof.



3.
If there is any inconsistency between the terms of this Amendment No. 6 and the
Agreement, the terms of Amendment No. 6 will govern.



4.
The following paragraph shall be added as a second paragraph to Section N(ii) of
Attachment C:



Notwithstanding the above, for the 2016 Contract Year which ends on February 1,
2017, the Parties acknowledge that MoneyGram has only spent [*] of the IGD
Allowance. The remaining balance of [*] (the “Rollover IGD Allowance”) shall be
rolled over to and added to the IDG Allowance for Contract Year 2017 which shall
commence on February 1, 2017 and end on January 31, 2018. MoneyGram shall expend
the Rollover IGD Allowance for mutually agreeable endeavors during Contract Year
2017 and shall pay any unused portion of the Rollover IGD Allowance to Walmart
within 30 days following the end of Contract Year 2017.








________________________
1 The appearance of [*] denotes confidential information that has been omitted
from this Exhibit 10.13 and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.


Page 1 of 2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment No. 6 is entered into by and among MoneyGram
and Walmart as of the Amendment No. 6 Effective Date.




WAL-MART STORES, INC.
MONEYGRAM PAYMENT
SYSTEMS, INC.
By: /s/ Daniel J. Eckert
By: /s/ W. Alexander Holmes
Name: Daniel J. Eckert
Name: W. Alexander Holmes
Title: Senior Vice President, Walmart Services


Date: 2/20/2017
Title: Chief Executive Officer


Date: 2/6/2017





Page 2 of 2